department of the treasury internal_revenue_service washington d c tax exempt anl government entities division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c government entities division date date contact person identification_number contact number fax number employer_identification_number uil numbers legend d date e date f date g state l individual m business p dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below internal_revenue_code code issues do you meet the operational_test under sec_501 of the code reasons described below no for the do you meet the requirements under sec_501 of the code no for the reasons described below facts you were incorporated on d as a nonprofit corporation under g law your articles of incorporation articles state that you are organized for exclusively c purposes your primary activity is providing mortgage mitigation services to homeowners who face possible default management and counseling community outreach and assistance to help families obtain sustain homeownership you promote includes homebuyer education foreclosure this education foreclosures counseling prevention and zz services your businesses your mortgage counseling process is as follows government agencies through hud banks lenders and other a client would first contact you then complete a client intake form financial assessment form list of creditors and completes the reason for delinquency the client intake form is a two page form that lists the property mortgage and lender information the financial assessment form is a one page form that lists the client's personal and financial information the client signs the authorization form which authorizes you to contact lenders for negotiation the client submits proof of income current pay stubs for one month two most the most recent mortgage in the event that the client does not have any of these documents recent bank statements and statement he she fills out a form that explains why he she does not have the document returns and tax you prepare a cover letter and send it with the above documents to the lender the cover letter is a one-page letter with the loan number name of mortgagor and property address which asks for loan modification due to financial hardship a you or the client may contact the lender for a follow up the lender informs you of the result you present the results from the lender to your client to avoid foreclosure you will conduct homebuyer workshops classes and seminars in connection with your mortgage mitigation service you plan to spend half of your time on workshops classes and seminars you have not yet conducted any educational activities although you have been providing mortgage mitigation counseling you did not provide details regarding how you will conduct these educational activities nor have you conducted any fundraising to date you plan to conduct fundraising activities once you receive non- profit organization status you do not have concrete fundraising plans other than two solicitation letters to communities and governmental institutions your service is available to any family that is delinquent on their mortgage you have conducted mortgage counseling and provided actual forms and logs for the people to whom you have provided services you stated that you have had no clients when we asked the number of clients you have served later you explained that you do not think of them as clients because you did not obtain them through marketing efforts you do not charge fees for your mortgage mitigation services instead you will apply for hud housing counseling agency certification to receive hud grants or payments you are also seeking donations from the public his compensation is budgeted at you have five board members among them l your president and founder is the only director employee who conducts mortgage mitigation counseling and educational p dollars annually along with a health activities insurance benefit for each year in which you are in full operation your income is expected to be at least dollar_figure annually during this period we requested all of your board minutes from your inception you provided board minutes for one meeting that recorded a resolution for your corporation reinstatement with the state of g this meeting was held on e you sent additional board minutes for a meeting that recorded an election of one additional board member no other minutes were provided you stated that you have not had any income or expenses since your inception however you have had a lease with m an unrelated third party for over two years and the lease payments have been paid_by l you did not provide any evidence or indication whether the lease payments made by l are a loan or a donation you did indicate that the lease application fee and all other fees have been paid out of l's own personal funds and l was prepared for the upfront expenses to start a business law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempt from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or a combination of the activities described above iii sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified the organizational_test or the operational_test it is not exempt_organization fails to meet either section such an in if be sec_1_501_c_3_-1 of the regulations provides that an organization will regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals an organization is sec_1_501_c_3_-1 of the regulations provides that an organization must show that it serves a public rather than a private interest and specifically that it is not organized as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests or operated for interests benefit private such the of sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration the the debtor received full credit against his debts for all amounts paid services organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the ruling found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling as a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the ruling compared this holding with the holding of revrul_65_299 which holds that a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 a number of outside the context of credit counseling individual counseling has in instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education nominal charge through free vocational counseling and publications sold at a overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public proc 1986_2_cb_729 describes the methodology test the rev internal_revenue_service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1 c - d is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation the organization's presentations is t lhe approach used in in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute its primary purpose was not charitable educational or scientific in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for but rather profit commercial not resemble that of typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was fees from services and those fees were set high enough to recoup all projected costs and to produce a moreover it did not appear that the corporation ever planned to charge a fee less than cost its clientele to organizations that were sec_501 exempt_organizations in addition the court found that the organization's financing did finally the corporation did not limit profit in consumer credit counseling service of alabama inc u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational united_states v service agencies counseling these agencies of numerous credit the consumer credit counseling service of alabama is an umbrella organization made up provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees thus the court concluded each plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above the of of a commercial adoption agency in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service was its primary goal and the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite- held that in salvation navy v commissioner tcmemo_2002_275 the tax_court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that it was not organized to serve the private interests of its founder in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member’s of the organization’s board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities to are primarily structured market determine eligibility the court held that the organization's purposes were not educational because its activities enroll individuals in dmps _ its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in because they will be turned away unless they meet the criteria of the participating creditors a 'non-select manner and for application of law sec_501 of the code sets forth two main tests for an organization to be recognized operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the and supporting documentation you fail the operational_test the information you provided in regulations based on your application as exempt an organization organized must be both and operational_test to satisfy the c operational_test is operated exclusively for one or more exempt purposes see sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes an organization must establish that it your activities are not educational you are distinguishable from the organizations in consumer credit counseling service of alabama above and revrul_69_441 by the methodology you use to conduct your counseling activities because you do not offer counseling that is structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them rather you are similar to the organization in solution plus inc v commissioner above because your goal is not providing the best solution to homeowners who are experiencing a hardship rather you are providing a mitigation service you gather homeowners’ financial data and documents needed to submit to their lender for mortgage mitigation prepare loan mitigation paper work search for the right mitigation channel and negotiate with lenders for lower mortgage payments because such work does not provide a development from the relevant facts that would materially aid a a learning process this is not educational see revproc_86_43 listener or reader in above accordingly you failed to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations although you stated that educational workshops and seminars will be your primary activity you have not conducted any educational activities thus far you have provided mortgage mitigation services and have an office space for that moreover you did not provide a detailed plan for how when and where you will conduct your educational activities nor have you submitted copies of any educational materials agendas or schedule of sessions see harding hospital inc v united_states and salvation navy v commissioner above you have the burden of proving that you satisfy the requirements for exemption therefore you are similar to harding hospital and salvation navy in that you failed to provide a detailed plan of your proposed activities furthermore even if you conduct the educational workshops and seminars as indicated you do not qualify for exemption under sec_501 of the code because your mortgage mitigation service which is not an exempt activity is more than a substantial portion of your activity see 326_us_279 in which the supreme court held that the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes your activities are not charitable half of your time and resources are devoted to providing foreclosure consulting mortgage mitigation services to any family that is delinquent on their mortgage such families are not necessarily poor or distressed therefore your foreclosure mitigation services do not further charitable purposes helping any individual avoid taking a loss or having to go through the foreclosure process does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any the organizations described in consumer credit counseling service of alabama above and revrul_69_441 above which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed other purpose accordingly recognized charitable unlike you are as you have a substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization has a substantial nonexempt commercial purpose see b s w group and easter house above generally the factors proffered by courts focus on the nature of the activities and how an organization conducts its business your activities consist of providing mortgage mitigation no educational_services to individuals which has component it consists solely of gathering information and sending the information to lenders for negotiation the fact that you do not charge fees directly to your clients does not alleviate your commercial purpose you will receive fee payments from hud or its intermediaries on behalf of your clients thus you are similar to the organizations in b s w group and easter house above in the fee structure of your mortgage mitigation services will you you indicated a fundraise further demonstrates that you operate for purpose substantial your financial structure nonexempt commercial and _ solicit government grants however you have not received any government grants and you do not have a substantial plan to solicit grants in the future there is also no evidence that you have received contributions or gifts from disinterested members of the public in fact your only source_of_income is from your founder l accordingly you are unlike the organizations described in consumer credit counseling service of alabama above that received the bulk of their support from government and private_foundation grants contributions an incidental amount of their revenue was from fees your operational details strongly indicate that you are financed entirely by revenue earned from the hud payments for mortgage mitigation services to homeowners who face foreclosure on their homes receiving support primarily from payments for providing services is indicative of a nonexempt purpose see easter house above and assistance from labor agencies and the united way only inurement private benefit an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_501 of the code sec_1_501_c_3_-1 of the regulations further a fundamental requirement for an organization that seeks exemption from federal_income_tax is that it benefits the public rather than its creator shareholders or persons having a personal or private interest in the activities of the organization you are operated in a similar manner to l's private business in terms of governance and operation even though you have five board members there is no evidence that board members other than l are actively involved in the organizational decision making process including board meetings other factors include all l was prepared for the upfront expenses to start a business l is the only compensated person and l's compensation including benefits amounts to more than half of your total income and almost all of the proceeds you have not demonstrated that your structure and manner of operation do not result in inurement to in the form of compensation payments for services and business referrals you are similar to the organizations navy _v commissioner above in that you cannot prove that you are not operated as l's private business and your net_earnings do not inure to l of your income has come from l salvation hospital harding states united and inc in v l sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you do not meet the requirements under sec_501 of the code the code requires a credit_counseling_organization to provide credit_counseling_services tailored to the specific needs and circumstances of consumers your service however only focuses on the mortgage mitigation service in fact all you provide is the preparation of necessary paperwork sending the paperwork to the lender and following up with lenders regarding modification offers therefore you failed to meet the requirement of sec_501 of the code had you established that you met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you do not meet the operational_test because your activities are not educational or charitable you are organized and operated for commercial purposes any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals you do not serve a public rather than a private interest in addition you do not meet the requirements under sec_501 therefore you are not described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service deliver to you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
